UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1151


THERESA B. BRADLEY,

                  Plaintiff – Appellant,

             v.

ARTERY CUSTOM HOMES, LLC; JAFFAR AHMAD, individually;
BENNETT   GOLDBERG,   individually;   DONNA    VAUGHN, CPA,
individually; SNYDER, COHN, COLLYER, HAMILTON & ASSOCIATES
PC, d/b/a CPA Help; BEALE PERSONNEL, INCORPORATED,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:08-cv-00539-PJM)


Submitted:    July 23, 2009                 Decided:   July 27, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Theresa B. Bradley, Appellant Pro Se.    Charles H. Fleischer,
OPPENHEIMER, FLEISCHER & QUIGGLE, PC, Bethesda, Maryland; Mark
Anthony Kozlowski, ECCLESTON & WOLF, PC, Hanover, Maryland; Ali
Abed Beydoun, CARR & MALONEY, PC, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Theresa B. Bradley appeals the district court’s order

granting     the   Appellees’   motion   to   dismiss   Bradley’s   civil

complaint.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.      Bradley v. Artery Custom Homes, LLC, No. 8:08-

cv-00539-PJM (D. Md. Jan. 29, 2009).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                AFFIRMED




                                    2